As filed with the Securities and Exchange Commission on January 28, 2016 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. [] (Check appropriate box or boxes) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (626) 914-7363 Elaine E. Richards, Esq. U.S. Bancorp Fund Services, LLC 2020 E. Financial Way, Suite 100 Glendora, CA91741 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Schiff Hardin LLP 666 Fifth Avenue, Suite 1700 New York, NY 10103 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of Securities Being Registered: Shares of common stock, no par value per share, of the Hodges Blue Chip Equity Income Fund It is proposed that this filing will become effective on February 27, 2016, pursuant to Rule 488 under the Securities Act of 1933, as amended. No filing fee is required because of reliance on Section 24(f) of the Investment Company Act of 1940, as amended. Hodges Equity Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-866-811-0224 [February , 2016] Dear Shareholder, We are sending this information to you because you are a shareholder of the Hodges Equity Income Fund (the “Acquired Fund”), a series of Professionally Managed Portfolios (the “Trust”).After careful consideration, Hodges Capital Management, Inc. (“Hodges” or the “Advisor”), the Acquired Fund’s investment adviser, has recommended and the Board of Trustees (the “Board”) of the Trust has approved the reorganization of the Hodges Equity Income Fund into the Hodges Blue Chip Equity Income Fund (the “Acquiring Fund”) (formerly named the “Hodges Blue Chip 25 Fund”) also an existing series of the Trust (the “Reorganization”). As further explained in the enclosed Information Statement/Prospectus, upon satisfaction of the conditions set forth in the Agreement and Plan of Reorganization, your current shares in the Hodges Equity Income Fund will be exchanged for shares of the Hodges Blue Chip Equity Income Fund at the closing of the Reorganization.This exchange is expected to be a tax free exchange for shareholders.You may redeem shares of the Hodges Equity Income Fund in the ordinary course until the last business day before the closing.The Hodges Equity Income Fund is no longer available for purchase.Redemption requests received after that time will be treated as redemption requests for shares of the Hodges Blue Chip Equity Income Fund received in connection with the Reorganization. More information on the Hodges Blue Chip Equity Income Fund, reasons for the proposed Reorganization and benefits to the Hodges Equity Income Fund’s shareholders is contained in the enclosed Information Statement/Prospectus.You should review the Information Statement/Prospectus carefully and retain it for future reference. Again, we are providing this document for your information only, since shareholder approval is not required to effect the Reorganization under the Trust’s charter documents, Massachusetts state law or the laws of the Investment Company Act of 1940.The Trust’s charter documents provide the Board of Trustees the power to merge assets and liabilities of the series of the Trust without shareholder approval.Additionally, certain rules under the Investment Company Act of 1940 permit a merger of affiliated companies without obtaining shareholder approval if certain conditions are met. The Reorganization is expected to close on or about the end of business on March 30, 2016. Sincerely, /s/ Camille Hodges Hays, President Hodges Capital Management, Inc. INFORMATION STATEMENT/PROSPECTUS [February , 2016] REORGANIZATION OF Hodges Equity Income Fund (A series of Professionally Managed Portfolios) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-866-811-0224 IN EXCHANGE FOR SHARES OF Hodges Blue Chip Equity Income Fund (A series of Professionally Managed Portfolios) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-866-811-0224 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement/Prospectus is being furnished to shareholders of the Hodges Equity Income Fund (the “Acquired Fund”), a series of Professionally Managed Portfolios (“PMP”), in connection with an Agreement and Plan of Reorganization (the “Reorganization Agreement”) by and between Professionally Managed Portfolios (“PMP”), on behalf of the Acquired Fund, a series of PMP, and PMP, on behalf of the Hodges Blue Chip Equity Income Fund (the “Acquiring Fund”) (formerly named the “Hodges Blue Chip 25 Fund”).The Reorganization Agreement provides for the reorganization of the Hodges Equity Income Fund into the Hodges Blue Chip Equity Income Fund (the “Reorganization”).PMP is an open-end investment management company organized as a Massachusetts business trust.Hodges Capital Management, Inc. (“Hodges” or the “Advisor”) is the investment adviser to both the Acquired Fund and the Acquiring Fund.Hodges will continue to be responsible for providing investment advisory or portfolio management services to the Hodges Blue Chip Equity Income Fund following the Reorganization. If you need additional copies of this Information Statement/Prospectus, please contact the Hodges Equity Income Fund at 1-866-811-0224 or in writing at Hodges Equity Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701.Additional copies of this Information Statement/Prospectus will be delivered to you promptly upon request.For a free copy of the Hodges Equity Income Fund’s annual report for the fiscal year ended March 31, 2015 or its most recent semi-annual report for the six months ending September 30, 2015, please contact the Hodges Equity Income Fund at 1-866-811-0224 or in writing at Hodge Equity Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701. How the Reorganization Will Work · The Acquired Fund will transfer all of its assets and liabilities to the Acquiring Fund. · The Acquiring Fund will issue that number of shares of its common stock to the Acquired Fund in an amount that will equal, in aggregate net asset value, the aggregate net asset value of the shares of the Acquired Fund on the last business day preceding the closing of the Reorganization. · The Acquiring Fund will open accounts for the Acquired Fund’s shareholders, crediting the shareholders of the Acquired Fund, in exchange for shares of the Acquired Fund, with that number of full and fractional shares of the Acquiring Fund that is equivalent in aggregate net asset value to the aggregate net asset value of the shareholders’ shares in the Acquired Fund at the time of the Reorganization. i · PMP will then dissolve the Acquired Fund. Hodges and the PMP Board of Trustees (the “Board”) carefully considered the proposed Reorganization, as well as potential alternatives for the Acquired Fund, including its liquidation.After careful consideration, the Board approved the Reorganization.A copy of the form of the Agreement and Plan of Reorganization (“Reorganization Agreement”) is attached to this Information Statement/Prospectus as AppendixA.The Reorganization Agreement is not required to be approved by the shareholders of the Acquired Fund.Accordingly, shareholders of the Acquired Fund are not being asked to vote on or approve the Reorganization Agreement. This Information Statement/Prospectus sets forth the basic information regarding the Reorganization.You should read it and keep it for future reference. For simplicity, actions are described in this Information Statement/Prospectus as being taken by either the Acquired Fund or the Acquiring Fund, although all actions are actually taken by PMP on behalf of the Hodges Equity Income Fund and the Hodges Blue Chip Equity Income Fund. The following documents have been filed with the U.S. Securities and Exchange Commission (the “SEC”) and are incorporated by reference in this Information Statement/Prospectus: · The Prospectus and Statement of Additional Information for the Hodges Equity Income Fund, dated July29,2015 (on file with the SEC (http://www.sec.gov) (File Nos.811-05037; 033-12213) (Accession No. 0000894189-15-003506)), as supplemented March 26, 2016 (on file with the SEC (http://www.sec.gov) (File Nos.811-05037; []) (Accession No. [])), is incorporated by reference. · The Prospectus and Statement of Additional Information for the Hodges Blue Chip 25 Fund, dated July29,2015 (on file with the SEC (http://www.sec.gov) (File Nos.811-05037; 033-12213) (Accession No. 0000894189-15-003506)), as supplemented March 26, 2016 (on file with the SEC (http://www.sec.gov) (File Nos.811-05037; []) (Accession No. [])), is incorporated by reference. · The Annual Report of the Hodges Equity Income Fund and the Hodges Blue Chip 25 Fund for the fiscal year ended March31, 2015 (on file with the SEC (http://www.sec.gov) (File No.811-05037) (Accession No. 0000898531-15-000269)), is incorporated by reference. · The Semi-Annual Report of the Hodges Equity Income Fund and the Hodges Blue Chip 25 Fund, for the six months ended September 30, 2015 (on file with the SEC (http://www.sec.gov) (File Nos.811-05037) (Accession No. 0000898531-15-000506)), is incorporated by reference. · The Statement of Additional Information relating to this Information Statement/Prospectus dated [February , 2016], is incorporated by reference. This Information Statement/Prospectus will be mailed on or about March 4, 2016 to shareholders of record of the Hodges Equity Income Fund as of January 21, 2016 (the “Record Date”). Copies of these materials and other information about PMP and the Hodges Equity Income Fund are available upon request and without charge by writing to the address below or by calling the telephone number listed as follows: Hodges Equity Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-866-811-0224 (toll free) www.hodgesfunds.com Shareholder approval is not required to effect the Reorganization.No action on your part is required to effect the Reorganization. ii The SEC has not approved or disapproved the Hodges Blue Chip Equity Income Fund’s shares to be issued in the Reorganization nor has it passed on the accuracy or adequacy of this Information Statement/Prospectus.Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations other than those contained in this Information Statement/Prospectus and in the materials expressly incorporated herein by reference and, if given or made, such other information or representations must not be relied upon as having been authorized by the Hodges Equity Income Fund. iii Table of Contents Page SUMMARY 1 INFORMATION ABOUT THE REORGANIZATION 11 ADDITIONAL INFORMATION ABOUT THE FUNDS 16 AVAILABLE INFORMATION 19 LEGAL MATTERS 20 EXPERTS 20 OTHER MATTERS 20 Appendix A – Form of Agreement and Plan of Reorganization AppendixA-1 Appendix B – Investment Policies and Restrictions AppendixB-1 Appendix C – Shareholder Information for the Funds AppendixC-1 Appendix D – Financial Highlights AppendixD-1 SUMMARY The following is a summary of more complete information appearing later in this Information Statement/Prospectus or incorporated herein.You should read carefully the entire Information Statement/Prospectus, including the Reorganization Agreement, the form of which is attached as AppendixA, because it contains details that are not in the summary. As used herein, the term “Reorganization” refers collectively to: (1)the transfer of all of the assets and liabilities of the Hodges Equity Income Fund to the Hodges Blue Chip Equity Income Fund; (2)the issuance of shares of common stock by the Hodges Blue Chip Equity Income Fund to the Hodges Equity Income Fund in an amount that will equal, in aggregate net asset value, the aggregate net asset value of the shares of the Hodges Equity Income Fund, on the last business day preceding the closing of the Reorganization; (3)the opening of accounts by the Hodges Blue Chip Equity Income Fund for the Hodges Equity Income Fund shareholders, the crediting of Hodges Blue Chip Equity Fund shares, in exchange for their shares of the Hodges Equity Income Fund, with that number of full and fractional shares of the Hodges Blue Chip Equity Income Fund that are equivalent in aggregate net asset value to the aggregate net asset value ofthe shareholders’ shares in the Hodges Equity Income Fund at the time of the Reorganization; and (4)the ultimate redemption by PMP of the shares of the Hodges Equity Income Fund prior to its dissolution. The Reorganization is expected to be a tax-free reorganization for federal income tax purposes under Section368(a) of the Internal Revenue Code of 1986, as amended (the “Code”).For information on the tax consequences of the Reorganization, see the sections entitled “Summary – Federal Income Tax Consequences of the Reorganization” and “Information About the Reorganization – Federal Income Tax Consequences” in this Information Statement/Prospectus. Comparison of the Hodges Equity Income Fund to the Hodges Blue Chip Equity Income Fund Hodges Equity Income Fund Hodges Blue Chip Equity Fund Form of Organization A diversified series of PMP, an open-end investment management company organized as a Massachusetts business trust. Same. Net Assets as of September 30, 2015 Investment Advisor and Portfolio Managers Investment Advisor: Hodges Capital Management, Inc. Portfolio Managers: Craig D. Hodges, Chief Investment Officer, Chief Executive Officer and Portfolio Manager Eric J. Marshall, President and Portfolio Manager Gary M. Bradshaw, Senior Vice President and Portfolio Manager Same. Same. 1 Hodges Equity Income Fund Hodges Blue Chip Equity Fund Annual Operating Expenses as a Percentage of Average Net Assets for the Fiscal Year Hodges has contractually agreed to reduce its fees and pay the Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/ Recoupment for Retail Class shares of the Fund to 1.30% of the Fund’s average net assets (the “Expense Cap”).For the fiscal year ended March31, 2015, the Expense Cap for the Fund was 1.30%. Same. Investment Objective The Hodges Equity Income Fund seeks income and long-term capital appreciation. The Fund’s investment objective is non-fundamental and may be changed without shareholder approval upon 60 days’ written notice to shareholders. Same. Same. Investment Policy The Hodges Equity Income Fund will not change its investment policy of investing at least 80% of its net assets in companies suggested by the Fund’s name without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. Same. Principal Investment Strategies The Advisor’s investment approach regarding the Equity Income Fund is to make strategic long-term investments in income producing equity securities. The Fund has no limitations on the size of the market capitalization of equity securities in which it invests. The Advisor’s investment approach regarding the Fund is to make strategic long-term investments in the common stocks of U.S. companies with large capitalizations as well as income producing equity securities.The Fund defines large capitalization companies as those whose market capitalizations, at the time of purchase, are within the range of market capitalization of companies constituting the S&P 500® Index. The Equity Income Fund’s primary investment strategy targets a flexible approach of both preferred and common stocks, as well as various types of convertible debt securities that generate income.The Equity Income Fund seeks dividend payments that provide investors a yield that exceeds the yield of the stocks comprising the S&P 500® Index. The Fund’s primary investment strategy targets a flexible approach of both value and growth stocks that have above average investment merits as well as preferred and common stocks and various types of convertible debt securities that generate income.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices. Under normal market conditions, the Equity Income Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in income producing equity securities. Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in large capitalization income producing equity securities.The Fund invests primarily in the stocks of large capitalization companies. The Fund defines large capitalization companies as companies whose market capitalizations, at the time of purchase, are within the range of market capitalization of companies constituting the S&P 500® Index.The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined large-cap level at the time of purchase. 2 Hodges Equity Income Fund Hodges Blue Chip Equity Fund Equity securities include common stock, preferred stock and equity-equivalent securities such as convertible securities, stock futures contracts or equity options. Same. The Equity Income Fund may also invest up to 20% of its net assets in equity or debt securities of issuers that do not pay regular dividends or do not have a current cash distribution at the time of purchase.In addition, the Fund may invest in investment-grade non-convertible debt securities, U.S. government securities and money market funds.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices. In addition, the Fund may invest in U.S.government securities and money market funds. The Fund pursues a buy and hold strategy. Although not a principal investment strategy, the Fund may also engage in short selling and may sell options purchased and write “covered” call options. Same. The Equity Income Fund issues dividends from net investment income on a quarterly basis.An investor may choose to have the quarterly dividend paid in cash or reinvested into the Fund. Same. Although not a principal investment strategy, the Equity Income Fund may also invest up to 25% of its net assets in stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange (including ADRs, EDRs and GDRs), debt securities of companies, debt obligations of governments and their agencies and other similar securities. Same. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research. Same. Such an approach involves fundamental analysis of a company’s long-term ability to provide attractive income returns to shareholders, sustainability of business models, competitive factors as well as the track record and character of management. Such an approach involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors, pricing power as well as the track record and character of management. Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: -Ability to pay dividends and/or positive dividend coverage ratio; -Consistent high levels of profitability and cash flow; -The prospect for dividend growth; -Strong balance sheets; -Profit visibility; and -Quality management teams that are aligned with shareholder interests. -Consistent high levels of profitability; -Ability to pay dividends and/or positive dividend coverage ratio; -The prospect for dividend growth; -The prospect for rapidly growing earnings per share; -Strong balance sheets; -Competitive advantages; -Profit visibility; and -Quality management teams that are aligned with shareholder interests. 3 Hodges Equity Income Fund Hodges Blue Chip Equity Fund The Advisor will consider selling a security in the Equity Income Fund’s portfolio if the Advisor believes that security no longer meets the Advisor’s dividend payment or valuation criteria.Such evaluation will involve measuring a company’s ability to pay-out dividends on a sustainable basis and potential for additional appreciation in a security relative to its downside risk.If a stock’s risk parameters appear to outweigh its return opportunity, the stock may be sold.A stock may also be sold to meet redemptions or if more attractive investment alternatives are identified.While the Equity Income Fund is managed with consideration given to tax efficiency, the Equity Income Fund’s portfolio turnover could exceed 100% in a given year.A high turnover has the potential to result in the realization and distribution of capital gains, as well as higher transaction costs. The Advisor will also take tax considerations into account when making a sell decision. The Advisor will consider selling a security in the Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its growth potential.Such evaluation will involve measuring the potential for additional appreciation in a security relative to its down-side risk.While the Fund will be managed with consideration given to tax efficiency and will pursue and target a turnover of less than 100% in a given year, the Fund’s portfolio turnover may vary depending on market conditions in any given year. Same. Temporary Strategies Under normal market conditions, the Fund will invest according to its principal investment strategies described above.However, the Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents, such as certificates of deposits, bankers’ acceptances, time deposits, commercial paper, short-term notes or money market instruments in response to adverse market, economic or political conditions.As a result, the Fund may not achieve its investment objective to the extent that it makes such “defensive” investments.In the event that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Same. Short Sales The Fund may engage in short sale transactions where the Fund sells securities it does not own in anticipation of a decline in the value of securities.In a short sale transaction, the Fund makes delivery of a security that is “borrowed” from a broker.The Fund is then obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The Fund may not engage in short sale transactions if, after effect is given to any given short sale, the total market value of all securities “sold short” exceeds 25% of the value of the Fund’s net assets. Same. 4 Hodges Equity Income Fund Hodges Blue Chip Equity Fund Fundamental and Non-Fundamental Investment Policies and Restrictions For a more complete description of the Fund’s fundamental investment policies and restrictions, see AppendixB. Same. In general, the Fund has adopted fundamental policies that, subject to certain exceptions, limit or restrict the Fund with respect to the following activities: (1)with respect to 75% of its assets, purchasing more than a certain amount in any one issuer, (2) borrowing money or issuing senior securities, (3)acting as an underwriter of securities issued by others, (4)concentrating its investments in any particular industry or group of industries, (5)investing directly in real estate or interests in real estate, (6)purchasing or selling physical commodities, and (7) making loans. Same. The Fund has adopted non-fundamental policies that, subject to certain exceptions, limit or restrict the Fund with respect to the following activities: (1)investing in companies for the purpose of exercising control of management, (2)investing more than 15% of its net assets in illiquid securities. Same. The Fund is a diversified series of PMP. Same. Management and Other Fees Management Fee.0.65% of the Fund’s average daily net assets. Same. Administration Fees.The Fund pays a separate fee for administration, fund accounting and transfer agency services to U.S. Bancorp Fund Services, LLC (“USBFS”).Additionally, the Fund pays separate fees for custodial services to U.S. Bank, National Association (“US Bank”). Same. Distribution Quasar Distributors, LLC provides distribution services to the Fund. Same. Expense Limitations Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Equity Income Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement Recoupment for Retail Class shares of the Equity Income Fund to 1.30% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect at least until July31, 2016.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Same. 5 Hodges Equity Income Fund
